DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. In pages 10-15 applicant argued that Huang fails to teach the following limtiations, "the gesture input [being] bound to the modification of the parameter of the smart device by means of an algorithmic classifier," "the algorithmic classifier [comprising] a machine learning classifier," and "the control component [being] further configure to provide a haptic response to the input or the gesture input.". The examiner respectfully disagrees. Huang is not relied upon to teach those limitations. Teague (US 20120220233) discloses the gesture input [being] bound to the modification of the parameter (Teague paragraph 0087, 88) of the smart device by means of an algorithmic classifier (Teague paragraph 0087 note: this reads on algorithm or classifier”)," "the algorithmic classifier [comprising] a machine learning classifier (Teague paragraph 0087). Shai (US 20110210931) discloses "the control component [being] further configure to provide a haptic response to the input or the gesture input." (Shai paragraph 0008 note: this reads on haptic feedback). Therefore, the amended claims 1-8 and 10 still reads on Huang in view of Teague and Shai.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20160203362) in view of Teague (US 20120220233) and Shai (US 20110210931).
In regards to claim 1, Huang discloses a wearable device (Huang Fig. 1 Item 110, paragraph 0020) comprising: 
a strap (Huang Fig. 1 Item 110 e.g. strap for the watch) affixed to a body portion (Huang Fig. 1 body of Item 110) to form an opening, the opening being configured to receive a body part of a user therein (Huang paragraph 0020 e.g. ankle, wrist); 
the body portion comprising: a cover portion (Huang Fig. 1 cover of Item 110); and 
a receiver portion located on the cover and configured to receive an input from the user (Huang paragraph 0006) to modify a parameter of a smart device (Huang paragraph 0026 note: this reads on trigger smart phone); and 
a control component (Huang Fig. 5 Item 510) configured to: receive, from the receiver portion, the input from the user (Huang paragraph 0006); identify the input from the user as a gesture input (Huang paragraph 0006) and 
transmit the input via a wireless personal area network technology (Huang paragraph 0022 note: this reads on Wi-Fi, Bluetooth…) to the smart device (Huang paragraph 0026, 0031 note: this reads on remote device, smartphone) to modify the parameter of the smart device.
Huang fails to teach the gesture input is bound to the modification of the parameter of the smart device by means of an algorithmic classifier, and wherein the algorithmic classifier comprises a machine learning classifier. However, Teague discloses the gesture input is bound to the modification of the parameter (Teague paragraph 0087, 88) of the smart device by means of an algorithmic classifier 
Huang and Teague fails to teach the control component is further configured to provide a haptic response to the input or the gesture input. However, Shai discloses the control component is further configured to provide a haptic response to the input or the gesture input (Shai paragraph 0008 note: this reads on haptic feedback). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shai’s haptic response in Huang’s device for improving comfort (Shai paragraph 0003).
In regards to claim 2, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai further discloses the wearable device is selected from the group consisting of: a watch, a bracelet, a wristband, an ankle band, a ring, and a necklace (Huang paragraph 0020).
In regards to claim 3, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai further discloses the wearable device is the ring (Huang paragraph 0020), and wherein the body part of the user is a finger (Huang paragraph 0006) of the user.
In regards to claim 6, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang further discloses the body portion further comprises a light- emitting diode (LED) display (Huang paragraph 0020 note: a smartwatch, smartphone inherently has a LED display).
In regards to claim 7, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai further discloses the parameter is selected from the group consisting of: an on position, an off position, a pause position, a play position, a channel, a volume, a color, a song, a movie, a brightness, a locked status, an unlocked status, a temperature, presented content, a phone call, a message, a notification, two-dimensional content, and three- dimensional 
In regards to claim 8, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai further discloses a battery; and a charging port for charging the wearable device (Huang paragraph 0020 note: a smartwatch, smartphone inherently has a battery and a charging port).
In regards to claim 10, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai discloses the gesture input is bound to the modification of the parameter of the smart device by means of an algorithmic classifier, and wherein the algorithmic classifier comprises a machine learning classifier (Teague paragraph 0097). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Teague and Shai as applied to claim 1 above, and further in view of Boutnaru (US 20190386972).
In regards to claim 4, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai fails to teach the smart device is selected from the group consisting of: a smart light, a smart television, a smartphone, a smart thermostat, a smart doorbell, a smart lock, a smart refrigerator, smart glasses, a smart watch, and a smart speaker. However, Boutnaru disclses the smart device is selected from the group consisting of: a smart light, a smart television, a smartphone, a smart thermostat, a smart doorbell, a smart lock, a smart refrigerator, smart glasses, a smart watch, and a smart speaker (Boutnaru paragraph 0010, 0011). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Boutnaru’s arrangement in Huang’s device for improving authentication system that is both secure and convenient (Boutnaru paragraph 0002).
5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Teague and Shai as applied to claim 1 above, and further in view of Kim (US 20160034742).
In regards to claim 5, Huang in view of Teague and Shai discloses a wearable device as described above.  Huang in view of Teague and Shai fails to teach the wireless personal area network technology is Bluetooth Low Energy. However, Kim discloses the wireless personal area network technology is Bluetooth Low Energy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s Bluetooth Low Energy in Huang’s device for reducing power consumption.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Teague (US 20120220233).
In regards to claim 10, Huang discloses a wearable device as described above.  Huang fails to teach the gesture input is bound to the modification of the parameter of the smart device by means of an algorithmic classifier, and wherein the algorithmic classifier comprises a machine learning classifier. However, Teague discloses the gesture input is bound to the modification of the parameter of the smart device by means of an algorithmic classifier, and wherein the algorithmic classifier comprises a machine learning classifier (Teague paragraph 0097). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Teague’s classifier to categorize gesture into one of a fixed number of predefined classes.
Allowable Subject Matter
Claims 12-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641